      Case 2:15-cv-05586 Document 24 Filed 06/11/20 Page 1 of 1 PageID #: 1148


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

IN RE: ETHICON, INC.,
       PELVIC REPAIR SYSTEM                                         MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO

BILLIE R. MILAM,

                      Plaintiff,

v.                                                   Civil Action No. 2:15-cv-05586

ETHICON, INC., and
JOHNSON & JOHNSON,

                      Defendants.

                            MEMORANDUM OPINION AND ORDER

       Plaintiff, Billie R. Milam’s counsel filed this civil action on May 4, 2015, [ECF No. 1]. On

November 15, 2018, plaintiff’s counsel filed a Suggestion of Death noting the death of plaintiff Billie

R. Milam on or about April 24, 2015. Because the plaintiff was deceased prior to the time this case

was filed, she cannot bring a lawsuit in her own name. “[A] lawsuit filed in the name of a deceased

individual is a nullity over which this Court has no jurisdiction.” In re Engle Cases, No. 3:09-cv-1000-

J-32JBT, 2013 WL 8115442, at *2 (M.D. Fla. Jan. 22, 2013). Accordingly, the court ORDERS that

this case is DISMISSED without prejudice and STRICKEN from the docket of this court.

       The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this Order to

counsel and any unrepresented party.

                                             ENTER: June 11, 2020
